Hawes, Justice.
The complaint in this case sought a permanent injunction to restrain the board of commissioners from issuing a liquor license to a named individual. No temporary restraining order was sought or granted. Upon the trial of the issues before the trial judge, it appeared without dispute that the defendants had issued the license. It is axiomatic that where a single act sought -to be enjoined has been accomplished, it is not error for the trial court to refuse to grant the injunction. Fisher v. Ga. Vitrified Brick &c. Co., 121 Ga. 621 (49 SE 679); Graham v. Phinizy, 204 Ga. 638, 649 (51 SE2d 451); Johnson v. Dixon, 218 Ga. 446 (128 SE2d 332); Johnston v. McEntyre, 218 Ga. 793 (130 SE2d 711); Washington v. Widener, 220 Ga. 614 (140 SE2d 837). The trial judge did not err in refusing to grant the injunction.

Judgment affirmed.


All the Justices concur.